Citation Nr: 0003850	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
urticaria.

2.  Entitlement to service connection for idiopathic 
anaphylaxis (IA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 28, 1954 to September 1955, and other prior National 
Guard service of over 3 years and 8 months.

This appeal arises from the veteran's May 1995 notice of 
disagreement (NOD), and August 1995 substantive appeal.

In the course of this appeal the veteran raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  This 
benefit was denied by rating action in October 1995, and the 
veteran was informed of this decision and his appellate right 
later that same month.  Subsequent communications from the 
veteran, and the American Legion, cannot reasonable be 
construed as a NOD to the October 1995 determination.  Absent 
a NOD, this issue is not before the Board.  38 C.F.R. 
§ 20.200 (1998).  See Holland v. Brown, 6 Vet. App. 443 
(1994).

In the course of this appeal, statements made by the veteran 
in March 1996, have been construed by the Board as raising 
the issues of entitlement to service connection for 
rheumatoid disability, high blood pressure, diabetes, and 
glaucoma, secondary to medication prescribed for service-
connected urticaria.  These issues have not been developed 
for appeal and will not be considered by the Board at this 
time.  The RO's attention is directed to the claims for 
action deemed appropriate.  The Board notes that the question 
of whether the issues are intertwined with any issue on 
appeal is not for consideration, as it has not been 
established that the issues are well grounded.  The 
submission of a well-grounded claim is "a prerequisite to 
the triggering of the duty-to-assist obligation under 
[38 U.S.C. § 5107(a)]."  Gregory v. Brown, 8 Vet. App. 563 
(1996).  It was noted by the United States Court of Veterans 
Appeals (Court) that the statutory prerequisite of submitting 
a "well-grounded" claim "reflects a policy that 
implausible claims should not so consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which-as well grounded-require 
adjudication...Attentiveness to this threshold issue is, by 
law, not only for the Board but for the initial adjudicators, 
for it is their duty to avoid adjudicating implausible claims 
at the expense of delaying well-grounded ones.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).

The Board notes that the RO was notified by attorney R. A., 
February 8, 1994, that she had been retained by the veteran 
in his claim for disability benefits.  The RO, in a letter 
dated June 15, 1994, acknowledged attorney representation for 
the veteran.  A notation, "no longer holds POA" was on VA 
Form 21-4138, signed by The American Legion representative, 
dated in May 1994.  In December 1995, an accredited The 
American Legion representative requested additional medical 
records on behalf of the veteran.  The RO has consistently 
shown The American Legion as the veteran's representative in 
this claim, and the veteran has been aware of this 
representation, including the September 1999 notification of 
the supplemental opinion by Dr. Blumenthal.  The question as 
to the status of attorney R. A., was addressed in a VA Form 
21-22, wherein the veteran signed a power of attorney for The 
American Legion, dated November 9, 1999.  As noted above, The 
American Legion has been apprised of and privy to all 
developments in this case and this appeal will proceed.

The issue of entitlement to an increased evaluation for 
urticaria is the subject of a remand contained herein.  


FINDINGS OF FACT

1.  IA, based upon history, medical principles relating to 
its basic character, origin and development, as well as 
medical judgment, obviously and manifestly pre-existed 
service.

2.  The systemic reaction manifested in service, urticaria, 
was the same as before service, and the IA itself did not 
increase in severity during service.


CONCLUSION OF LAW

The presumption of soundness with respect to IA is rebutted; 
IA was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1153, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been diagnosed with IA, and a private 
physician has stated that the clinical condition exhibited by 
the veteran in service was anaphylaxis, that this condition 
has existed throughout the years, and that there is a basis 
for service connecting IA.  On the basis of the current case 
law, which requires that this evidence be presumed to be true 
for the limited purpose of establishing a well-grounded 
claim, the veteran's claim for service connection for IA must 
be presumed to be plausible, and thus well grounded.   King 
v. Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board further finds that the RO has 
amply discharged the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Criteria

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty, in the active military, naval or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or pre-existing injury 
or disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991)

38 C.F.R. § 3.303 Principles relating to service connection.
    (a) General.  Service connection connotes many factors 
but basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks a service connection must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.

    (b) Chronicity and continuity.  With chronic disease 
shown as such in service (or within the presumptive period 
under Sec. 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

    (c) Preservice disabilities noted in service.  There are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently with notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
they preexisted service.  Similarly, manifestation of lesions 
or symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  

    (d) Postservice initial diagnosis of disease.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.

38 C.F.R. § 3.304  Direct service connection; wartime and 
peacetime.
    (a) General.  The basic considerations relating to 
service connection are stated in Sec. 3.303. The criteria in 
this section apply only to disabilities which may have 
resulted from service in a period of war or service rendered 
on or after January 1, 1947.

    (b) Presumption of soundness.  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.
    (1) History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception. Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.
    (2) History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.
    (3) Signed statements of veterans relating to the origin, 
or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.

    (c) Development.  The development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary but it should not be 
undertaken when evidence present is sufficient for this 
determination.  In initially rating disability of record at 
the time of discharge, the records of the service department, 
including the reports of examination at enlistment and the 
clinical records during service, will ordinarily suffice.  
Rating of combat injuries or other conditions which obviously 
had their inception in service may be accomplished pending 
receipt of copy of the examination at enlistment and all 
other service records.

    (d) Combat.  Satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.

    (e) Prisoners of war.  Where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available.  Special attention will be 
given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  The circumstances attendant upon the 
individual veteran's confinement and the duration thereof 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.

    (f) Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

38 U.S.C.A. § 1153; 38 C.F.R. § 3.306  Aggravation of 
preservice disability.

 (a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.

(b) Wartime service; peacetime service after December 31, 
1946.  Clear and unmistakable evidence (obvious or manifest) 
is required to  rebut the presumption of aggravation where 
the preservice disability  underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. (1) The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service. (2) Due regard will be given 
the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service. The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.

(c) Peacetime service prior to December 7, 1941. The specific 
finding requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service. Consideration will be 
given to the circumstances, conditions, and hardships of 
service.


Factual Background

There are 2 enlistment medical examination reports.  One is a 
carbon copy dated December 28, 1954; the second is an 
original, dated January 2, 1955, with "SUPPLEMENTAL" typed 
in at the top of the form.  The January 1955 form includes 
the note "Allergic to penicillin" that is not found in the 
December 1954 form.  The January 1955 form also reports 
clinical evidence of lung anomalies resulting in 
hospitalization of the veteran and a profile of "P-4T."  
Clinical records show the veteran was admitted to a military 
hospital February 7, 1955 with a cough of 5 weeks duration.  
He was found to have pneumonia, and a course of penicillin 
was started.  Urticaria broke out approximately the 8th day 
of hospitalization, diagnosed as a penicillin allergy.  The 
penicillin was stopped and he had no further difficulty.  He 
was returned to duty on February 24.  

Between February 27 and the March 3, 1955 he was seen at 
emergency sick call for allergic dermatitis.  He was admitted 
to hospitalization and June 12955 summary indicates he had 
been followed by the allergy clinic.  The summary indicates 
that through the course of hospitalization, the daily 
appearance and disappearance of the various forms his 
penicillin allergy would take marked his course.  These 
included pruritic eruptions, lid edema, ankle edema and edema 
of fingers and the wrists.  He also manifested 
gastrointestinal symptoms "which are probably on the same 
basis as his skin lesions."  These manifestations included 
nausea and occasionally diarrhea and even vomiting.  It was 
the opinion of the allergy clinic and civilian consultant 
that the veteran would continue to show these reactions for 
many months "or even a year." A Medical Board Report in 
July 1955 found the veteran unfit for active military service 
due to penicillin allergy, manifested by hives, urticaria, 
pruritis, joint swelling, and gastrointestinal symptoms, such 
a nausea, vomiting and diarrhea.  (This was the same final 
diagnosis reflected on the hospitalization summary.)  He 
received a temporary disability retirement (50 percent), 
which was reviewed in September 1956.  At that time the 
history of the disability was reviewed.  The veteran reported 
he had been unable to do a day' work because of the frequency 
of the appearance of hives.  He reported that any 
perspiration or exercise caused marked itching and hives and 
that wearing a belt or wrist watch created pressure resulting 
in swelling and pruritis over the affected area.  He was 
somewhat depressed and frustrated over the fact that he could 
not plan for the future.  No other symptomatic manifestations 
were mentioned.  The final diagnosis was severe penicillin 
allergy, prolonged, manifested by hives, wheals, pruritus, 
edema and general disability.

The veteran originally filed a claim for disability benefits 
in October 1959, accompanied by a private medical statement 
reporting continued incidents of rash 2 to 3 timers a years, 
and in September 1959 a severe generalized urticarial rash, 
with hospitalization.  

Dr. Pennebaker, in a medical statement dated in October 1959, 
reported treatment for urticaria on the veteran's legs in 
March 1954, and questionable neurodermatitis in January 1958.  

The veteran was evaluated for severe urticarial rash during a 
VA hospitalization from September to November 1959.  The 
recorded history was of recurrent urticaria, usually in the 
Spring and Fall.  There were no other recorded manifestations 
associated with the urticaria, apart from angioneurotic edema 
of the hands and feet.  The final diagnosis was urticaria due 
to undetermined cause.  The record shows that the veteran was 
maintained on a diet free of milk and milk products, and on 
return form a 1 month leave of absence, was given four 
divided doses of oral penicillin, with no reaction.

A February 1960 report from D. B. Ellis, M.D., reflects that 
the veteran was seen in September 1959 for numerous boils.  
The veteran stated he could not take penicillin because he 
experienced a very severe reaction to this drug in service.  
Following discharge, he indicated he had experienced a "red 
and white, itching swollen rash" three times per year that 
he had not had prior to service.  The physician reported that 
he knew nothing of the veteran's status prior to service, and 
that the history indicated the veteran developed 
hypersensitivity while in service.  The physician believed it 
was "very probable" that "the allergy" developed while in 
service, although he knew of no method of determining whether 
it did or not without the examining medical records from 
prior to service and he had no such records.

A Board determination in May 1960 noted that the contention 
on appeal was that the veteran's underlying allergic 
condition was aggravated in service, inasmuch as while he had 
urticaria prior to service, it was not disabling and the 
urticaria in service was severe and he was retired from 
service.  After a detailed review of the evidence, the Board 
found that the veteran had urticaria prior to service, but 
that the record established an increase in severity of the 
disability following the administration of penicillin in 
February 1955 with recurrences thereafter following service.  
Accordingly, the Board found that urticaria was aggravated 
inservice.  By rating action in June 1960, the grant of 
service connection was effectuated for urticaria, rated 10 
percent, Diagnostic Code 7118.  

On VA examination in December 1964, the physician found 
marked showing of sensitivity of the skin on any slight 
irritation, such as passing the reflex hammer over the skin.  
The physician commented that the veteran was evidently the 
victim of an "apparent allergy" that showed a urticarial 
condition with the least irritation.

The veteran reopened his claim for increased disability 
benefits in November 1993.  Accompanying his claim were 
copies of private medical records.  Dr. Irwin, in a letter to 
another physician, dated August 13, 1993, reported that the 
veteran had experienced long-standing symptoms to include 
pruritus, urticaria, diarrhea, abdominal pain and impairment 
of cognitive function.  The symptoms reportedly dated back to 
the "mid-late 1950's" during treatment by VA.  His 
condition "at least" suggested systemic mastocytosis.  A 
laboratory report dated August 20, 1993, showed a 24 hour 
urine collection to have histamine of 14 ug/gm, with an 
expected value greater than 45.  

Dr. Kellum, in a letter to Dr. Irwin, dated September 9, 
1993, noted that gastrointestinal studies for the veteran, to 
include biopsies, revealed no evidence of systemic 
mastocytosis.  It was reported that levels of histomine were 
normal in records sent, and urine 5-HIA were slightly 
elevated but not really indicative of carcinoid syndrome.  
The physician went on to state that the veteran "probably 
has systemic mastocytosis but the information is not 100% 
regarding this."  A September 13, 1993, assessment by Dr. 
Irwin was systemic mastocytosis versus IA.  A letter from Dr. 
R. Kaplan, dated September 21, 1993, noted evaluation of the 
veteran who had a long history of an urticarial type of 
dermatitis.  It was indicated that a skin biopsy was 
histologically consistent with urticaria, and special stains 
did not reveal the presence of mastocytosis.  As a result of 
his testing, the physician believed that the veteran had an 
unusual form of urticaria.  An October 18, 1993 CT (computed 
tomography) scan of the abdomen was within normal limits, 
with no etiology for the veteran's increase in abdominal 
girth other than a lot of intraperitoneal fat.  A radiology 
study of the soft tissues of the neck showed no evidence of 
thickening and the impression was normal soft tissues of the 
neck.  Dr. Irwin, in a medical record dated October 18, 1993, 
entered an assessment of IA.  

Received in May 1994 were copies of private medical records 
variously dated from 1986 to 1993.  In 1986 the veteran was 
treated for hemorrhoids.  In August 1993 the veteran was seen 
on referral from Dr. Irwin, and it was noted that he had 
intermittent severe urticaria with an associated pruritus.  
He was thought to possibly have systemic mastocytosis, and 
work-up for his gastrointestinal symptoms was planned.  When 
the veteran was hospitalized in mid August 1993, it was noted 
that he had been in good health until about 6 weeks ago when 
he started having episodes of urticaria.  With these episodes 
he would be somewhat confused and lethargic.  He was sent to 
Dr. Irwin who thought that he had systemic mastocytosis.  The 
veteran reported a good deal of indigestion, which recently 
he believed was worsened by Zantac.  He had not had any 
vomiting but nausea was reported.  There had been no diarrhea 
or constipation.  An episode of hematochezia 6 or 7 years 
before, associated with hemorrhoids was noted.  The 
impressions were systemic mastocytosis by history, and 
history of indigestion.  In September 1993 gastroscopy with 
biopsy was performed.  The diagnoses were mild hiatal hernia, 
chronic gastritis, and antral erosions.  

Dr. Irwin, in a letter to R. A., an attorney, November 29, 
1993, in regard to a request for a medical report on the 
veteran noted a medical article on IA, and the veteran's 
current medications.  Reference was made to prior 
differential diagnoses, laboratory studies, and the opinion 
that the IA represented a significant impairment in normal 
day-to-day activities and that physical factors such as 
modest exercise would tend to precipitate laryngeal edema and 
hypotension.

Dr. Irwin, in a May 3, 1994, letter to R. A. in response to a 
request for a medical report on the veteran, noted a clinical 
abstract from service in June 1955 provided "a very nice 
narrative describing anaphylaxis," and referred to the 
presence of gastrointestinal symptoms as "probably" on the 
same basis as the skin lesions.  Dr. Irwin indicated that the 
veteran carried a current medical diagnosis of IA, which had 
a variable natural course.  Mention was made of an attached 
medical article on IA.  In the article, IA was defined as a 
life-threatening systemic reaction of undetermined etiology 
hypothesized to be due to the episodic release of bioactive 
mediators from mast cells and basophils.  Clinical 
manifestations of IA were said to include generalized 
urticaria, angioedema, life-threatening laryngeal edema, 
severe pharyngeal edema with potential airway obstruction, 
bronchospasm, and hypotension or syncope.  Some patients may 
have associated symptoms of flushing, rhinitis, 
conjunctivitis and gastrointestinal symptoms of abdominal 
pain, nausea, vomiting, and diarrhea.  The article noted that 
IA was a diagnosis of exclusion, and other diagnoses to be 
considered included systemic mastocytosis, and food or drug-
related anaphylaxis.  Infrequent IA was defined as 6 or less 
episodes a year.  Dr. Irwin indicated that the clinical 
condition in service was anaphylaxis, and that this condition 
had "persisted intermittently throughout the years."

The veteran was provided VA examination in July 1994.  It was 
reported that the urticaria had been stable until last year 
and that the symptoms of urticarial eruptions had increased 
along with increasing upper respiratory difficulty requiring 
Prednisone continuously since July 1993.  Physical 
examination showed no urticarial lesion, and the examination 
was negative for dermographism.  The diagnosis was urticaria 
increasing in frequency and severity over the past year.  

Received in December 1994, was a copy of medical records from 
Dr. Shirley.  Records dated in July 1993, disclosed the 
veteran experienced an allergic rash, with complaints of 
weakness and dizziness.  In June 1994 he was treated for 
acute bronchitis nonresponsive to outpatient treatment, and 
he was referred to another physician.

The veteran was provided VA examination by R. Rasberry, M. 
D., in December 1994.  A history of the veteran's urticaria 
was set forth.  It was noted that since his symptoms in 
service in 1955, the veteran had experienced only two major 
episodes, one in 1959 or 1960, which lasted 6 months and 
cleared with Benadryl and Cortisone, and the recent episode 
in July 1993 when he had essentially the same symptoms of 
breaking out, swelling up, and passing out.  He was still 
having problems with breaking out.  He was currently under 
the care of an allergist, Dr. R. Irwin.  The veteran's 
current subjective complaints were primarily itching, 
welting, swelling up, and blacking out episodes.  Joint 
aching and swelling was also reported during the episodes.  
Physical examination showed no hives; however, dermographic 
on stroking of the skin was reported.  It was noted that no 
tests were performed, and past history of tests was 
indicated.  The diagnoses were urticaria by history, 
presently manifested as dermographism; vitiligo; seborrhea; 
xerosis of the skin; and chronic tinea pedis.  

Dr. Rasberry, in an addendum dated in February 1995, noted 
reviewing the record.  The veteran had a prior history of 
urticaria before coming into service.  It was indicated that 
there was a history of urticaria following penicillin 
injection in service, although the veteran reported he did 
not recall making such a statement at that time.  A brief 
history since service was also noted.  The question posed was 
whether the veteran's present condition is related to the 
condition he had in service, and Dr. Rasberry's "answer to 
that question will be an illusive one."  He stated that the 
veteran had chronic idiopathic urticarial, and that condition 
can begin with any initiating episode.  Chronic urticaria 
once triggered "can generate it's own" from either 
"inogeneous" sources or exogenous sources, and can be 
anything that releases histamine.  As far as could be 
documented, the most severe episode was the initial severe 
episode with the penicillin in 1955, and this was a service 
connected disability; but the episodes after 1955 "may not 
be related directly to what happened to him in service."   
It was noted that the veteran had undergone an enormously 
expensive and extensive work-up for mastocytosis, which had 
not been proved.  Dr. Rasberry reported, in response to the 
question raised, that "I cannot provide proof that the two 
are directly related.  The only thing that can be proved is 
that he had a documented severe episode in 1955, following a 
penicillin treatment for pneumonia.  Since that time, he has 
had regular occurrences of the same disorder.  That's the 
only positive thing we can say.  "What we cannot say is 
whether or not each subsequent disorder is a direct effect 
from what happened in 1955."  It was reported that chronic 
urticaria is a self-generating condition that is related to 
an enormous number of possible antigens.  The diagnosis was 
chronic urticaria, etiology undetermined with episodes of 
anaphylaxis.

Dr. Irwin, in an April 3, 1995, letter to the RO, noted that 
he had been asked to comment the veteran's service connected 
disability, with particular reference to IA.  The first 
report of IA was in 1978, and whether it was new recognition 
of an old disease or evolution of a new syndrome was unknown.  
The pathophysiology of IA was unknown.  IA patients were said 
to have elevated levels of plasma and urinary histamine 
during acute episodes.  There was a discussion of IA, and 
other diagnoses that should be considered.  Dr. Irwin stated 
that "[p]hysicians must recognize that the syndrome of 
idiopathic anaphylaxis exists," that the veteran currently 
carried a medical diagnosis of IA, and that the clinical 
condition that appeared in his military medical records "was 
indeed that of Anaphylaxis," and this condition persisted 
intermittently throughout the years.  It was pointed out that 
the diagnosis of IA was made only after history, examination 
and evaluation failed to identify a causative antigen or 
other underlying disease.  It was opined that there was a 
basis for entitlement to service connection for IA.

The veteran, in his August 1995 substantive appeal, stated 
that the symptoms experienced in service of hives, urticaria, 
gastrointestinal symptoms such as nausea, vomiting, and 
diarrhea are symptoms that he has experience off and on 
through the years, more specifically in July and August 1993, 
which has been diagnosed as IA.  He noted that both private 
and VA physicians were treating him for hives, urticaria and 
gastrointestinal symptoms.  He believed that 38 C.F.R. 
§§ 3.303(b), and 4.3 had been misapplied.  

A VA bone scan in August 1995 resulted in an impression of 
increased activity at multiple joints including bilateral 
elbows, wrists, hands, knees, feet, and ankles.  Symmetrical 
increased activity of peripheral joints was suggestive of a 
systemic arthritic process.  X-ray studies of the knees, 
shoulder, and hands, in October 1995, were interpreted as 
normal.

The veteran and his spouse provided testimony at a hearing 
before the RO in September 1995.  The veteran recounted his 
experience when hospitalized in 1955, and stated that his 
symptoms included weeping rash, swelling, swelling of the 
joints, blackout, vomiting and diarrhea.  He had a bad attack 
in 1959 and was hospitalized 3 months, Transcript (T.) pp. 1, 
2 and 10.  He testified that his symptoms now were the same 
as in 1955, T. pp. 3 and 4.  The veteran's spouse described 
the rash, and the veteran described his current problems, 
including ability to work, T. pp. 4 and 5.  It was also 
reported that the veteran's allergist attributed the 
veteran's joint swelling to the IA , T. p. 9.  In the period 
from 1959 to 1993 the veteran self medicated with over the 
counter medicine, T. p. 
11.  

Dr. Rasberry, in an October 3, 1995, addendum to the July 
1994 examination, reviewed the past VA examinations and 
diagnoses, and medical history of the veteran's urticaria.  
Dr. Rasberry reported asking the veteran on examination 
October 2, 1995, what difficulty he was having with 
urticaria, and the veteran stated that he had not had any 
problems with it since 1993.  He was presently off Prednisone 
and had been off of it since the spring of 1995.  He was 
currently taking Doxepin, had not blackout spells since 1993, 
and related his condition to the Penicillin shot in 1955.  
The veteran stated that his current symptoms were that this 
skin felt like spiders were walking all over him, and this 
tended to be seasonal in spring and fall.  He had worked for 
24 and 1/2 years as an equipment operation for a state 
transportation department, and was medically retired with his 
current condition in February 1994.  

Dr. Rasberry pointed out that the term anaphylaxis meant an 
acute reactional process.  It generally implied massive 
release of histamine into the system for whatever reason and 
with this release of histamine secondary effects, which may 
include urticaria, joint swelling, edema, and what is know as 
angioedema, which is marked swelling in soft tissue such as 
the throat, the mouth, eyes, hands, or feet where there is 
large amounts of fluid collecting in the tissue, or it may 
present as an asthmatic type of process.  Dr. Rasberry stated 
that "[a]fter reviewing all of the records that Dr. Irwin 
has in the patient's file that is available to me, there is 
no final diagnosis of IA.  This is his working diagnosis 
because all of his studies at least at this point have either 
been negative or inconclusive."  It was noted that Dr. 
Irwin's original diagnosis was mastocytosis; however, 
pertinent studies and tests did not support that diagnosis.  
Further, idiopathic "refers to the fact that at this point 
the actual etiologic or causative agent for this condition 
has not been found."  Anaphylaxis in and of itself is not a 
disease process.  It is a reactive process and generally had 
an allergic nature, although there are other versions of skin 
anaphylaxis.  

In regard to the question of whether or not his urticaria is 
related to the veteran's condition in 1955, or whether that 
may have been the first presentation of this "idiopathic 
anaphylaxis," Dr. Rasberry wrote that it was an impossible 
question to answer simply because what the veteran had 
initially was urticaria.  "Urticaria is tissue 
anaphylaxis."  People who have urticaria for what ever 
reason often times will have other urticarial episodes 
through their lifetime.  It was noted that the episode in 
1955 was associated with penicillin, and there was discussion 
of the many ways that penicillin exposure could occur without 
knowledge.  Only 3 major episodes of his condition where he 
exhibited what has been termed as IA have occurred since 
1955.  The veteran's current problem where his skin feels as 
though something was crawling on him is more compatible with 
mastocytosis, although this has not been proven with biopsies 
of the skin and gastrointestinal tract.  Often times as many 
as a dozen biopsies are made before mastocytosis can be 
firmly diagnosed.  When examined in February 1995 the only 
expression on the veteran's skin was that he was 
dermographic, that is, when stroking the skin a welt ora 
histamine blanch is exhibited.  Dr. Rasberry stated that 
anaphylaxis was a cutaneous process and a systemic process of 
which urticaria is a manifestation.  What happened in 1955 
was apparently a drug reaction, and "it was not immediate 
anaphylaxis, but a delayed response."  It was noted that 
what the veteran has now, is what he had in 1955, but whether 
they are caused by the same reason, there was no way to make 
that assessment.  

Dr. Rasberry summarized that what could be stated succinctly 
and as clearly a possible is that "the diagnosis of 
idiopathic anaphylaxis is a diagnosis that means essentially 
nothing."  What that diagnosis is stating basically is that 
the veteran has a syndrome in which urticaria, passing out, 
edema, etc. occur, and the basis of that has not been 
established, "that is all that it means."  The fact that he 
had urticaria in 1955, 1959 and 1960, and again in 1993, is 
not an unusual history for someone who is prone to urticaria.  
Relating the three episodes to each other is not possible.  

The veteran was provided VA general medical examination in 
October 1995.  Reference was made to bone scan findings in 
1995, and that the "sed rate" on October 2, 1995, was 17, 
and with the normal limits in the range of 11-17.  The 
diagnoses were urticaria by history; vitiligo particularly in 
the hands, for 13 years; history of borderline diabetes; high 
blood pressure stable and under treatment, eye examination 
annotation of early cataract, probably secondary to cortisone 
treatment.  The diagnoses also included history of systemic 
mastocytosis, ruled out in 1993 and 1994.  The veteran was 
also evaluated by a rheumatologist, because of muscular 
weakness, for the possibility of a myopathy.  For the 
arthralgia, rheumatology evaluation did not have a definite 
diagnosis.  For the loss of consciousness, neurology 
examination showed no definite diagnosis.  As for whether 
there were some symptoms of these events related to the 
symptoms that the veteran experienced during spells of IA, 
"[i]t is questionable."

VA clinic records for the veteran in 1995 show ongoing 
evaluation for the veteran in regard to his chronic 
urticaria.  One assessment, apparently in October 1995, was 
systemic mastocytosis with recurrent anaphylaxis

Dr. Irwin, in a letter to the VA, May 11, 1998, noted that he 
had been asked by the veteran to comment on the IA.  He 
repeated material previously submitted on the history and 
diagnosis of IA.  He opined that the clinical condition of 
the veteran as it appeared in the military medical records 
was that of "Anaphylaxis," and that this condition had 
existed throughout the years.  He also felt that there was 
indeed a basis for entitlement to service connection for IA.  

In April 1998 the Board requested an outside medical opinion 
(IME), and the October 24, 1998 response from M. Blumenthal, 
M.D., Professor of Medicine, Director, Asthma and Allergy 
Program, was as follows.

In regard to the question, "[d]oes the veteran currently 
have chronic idiopathic anaphylaxis and if not, what would 
the correct diagnostic classification of the manifestations 
for which the diagnosis of chronic idiopathic anaphylaxis is 
offered?" Dr. Blumenthal responded:

Anaphylaxis is a symptom complex characterized by 
multiple symptoms but especially urticaria and 
angioedema.  According to the records his edema, it 
appears he does have this diagnosis based on 
comment in the records you sent me.  They mentioned 
and describe angioedema and urticaria.  I could not 
see any definite mentioning of shock or decrease in 
blood pressure but most people are diagnosed 
idiopathic anaphylaxis based on urticaria and 
angioedema without shock he would have this.  Some 
people would have a stricter diagnosis requiring 
some more generalized symptoms including vascular 
collapse.  However, as I mentioned above, according 
to most textbooks he would satisfy diagnosis of 
anaphylaxis.  As there is not apparent cause, the 
diagnosis name "idiopathic anaphylaxis" would be 
apprapo; however, it appears that several places in 
the chart it states that Penicillin may have been 
an aggravating factor as he as obviously had 
symptoms without known exposure to Penicillin, the 
diagnosis of chronic idiopathy anaphylaxis are 
appropriately chronic idiopathic urticaria and 
angioedema is apprapo.

In response to the second question, "[I]f you believe that a 
different diagnosis is correct for the manifestations for 
which the diagnosis is chronic, idiopathic anaphylaxis has 
been offered, what is the degree of medical probability that 
this disorder was initially manifest in service or is 
otherwise causitively related to service or to urticaria?" 
the doctor wrote:

According to the notes I see in the charts, he had 
his first episode of urticaria in 1954 prior to 
entrance into the service.  I feel that basic 
underlying process is not service-connected.  The 
possibility of Penicillin aggravating the symptoms 
are (sic) at least producing some of them is not 
clear.  He had a history of Penicillin allergy 
apparently before he went into the service; 
therefore, at the most, one could say that exposure 
to Penicillin in the service with development of 
hives may have been a transient aggravating factor 
to his urticaria and angioedema.  

In direct answer to your question, I do feel he had 
this condition before he entered the service; 
therefore, I do not feel it is causitively linked 
outside of possibly service exposures, i.e. 
Penicillin, stress, etc. may have been aggravating 
factors.

Dr. Blumenthal, then summarized that on review of the records 
he felt that that the veteran "has urticaria and angioedema, 
exact etiology is not clear."  Further, it was obvious, 
according to the records that the veteran had urticaria 
before service; "therefore, the process started before he 
was in the service.  The worsening of his symptoms, at least 
on history and one episode being related to Penicillin 
suggest that Penicillin may have been an aggravating factor.  
The diagnosis of these reactions, as I am sure you know, are 
of the idiopathic variety.  Most of these chronic cases of 
urticaria and angioedema are of the idiopathic variety."

Dr. Irwin, in a letter to The American Legion, dated February 
3, 1999, reported that he had reviewed the veteran's records, 
and it seemed that the major point of contention is whether 
the veteran was experiencing symptoms of urticaria and/or 
angioedema prior to military service.  Dr. Irwin's overriding 
concern was not so much whether the veteran was experiencing 
urticaria or angioedema prior to military service but whether 
"he developed a more global disorder which included 
urticaria and angioedema but also (according to military 
records) 'gastrointestinal symptoms which are probably on the 
same basis as his skin lesions' and 'manifested by some 
nausea and occasionally some diarrhea or even vomiting'."  
Dr. Irwin's review of the records suggested that the other 
global symptoms were not present before service and that 
"the overall constitution of symptoms developed subsequent 
to military service."  

In August 1999, the Board requested a supplemental opinion 
from Dr. Blumenthal to clarify points in his October 1998 
opinion.  Dr. Blumenthal's attention was directed to Dr. 
Irwin's February 1999 report, and the points that Dr. Irwin 
was believed to have made.  Based on that, it was requested 
that Dr. Blumenthal provide an opinion as to the degree of 
medical probability that there was a causal relation ship 
between any current "global symptoms" related to IA, beyond 
urticaria, and the veteran's period of service.  

Dr. Blumenthal's response, dated August 25, 1999, noted 
review of Dr. Irwin's comments, the August 1999 letter, and 
his previous letter.  He concluded that:

the appellant initially had idiopathic 
anaphylaxis, characterized by urticaria and 
angioedema, however I feel that this 
condition was present before he entered the 
service.  In my opinion, he had a reaction 
while in the service, but I do not feel that 
the service resulted in a permanent 
aggravation of his condition.


Analysis

The thrust of the claim before the Board is that IA, first 
recognized in 1978, is the actual underlying condition that 
the veteran had in service in the 1950's and when service 
connection was granted for urticaria in 1960.  Moreover, it 
is maintained that, even assuming IA pre-existed service, its 
only manifestation prior to service was urticaria, or perhaps 
urticaria and angioedema.   The veteran and his 
representative assert that the entries in the service medical 
records show the underlying disability underwent an increase 
in severity with new manifestations, such as gastrointestinal 
symptoms, not demonstrated prior to service.  Therefore, they 
believe that the disability was either initially manifest in 
service, or the pre-existing disability was aggravated by 
service.

In addressing these contentions, the Board first must discuss 
the nature of the disability for which service connection has 
been granted.  In a May 1960 determination, the Board 
conducted a detailed review of the evidence and concluded 
that the veteran had urticaria prior to service, but held 
that the record established an increase in severity of the 
disability following the administration of penicillin in 
February 1955 with recurrences thereafter following service.  
Accordingly, the Board found that urticaria was aggravated 
inservice.  By rating action in June 1960, the grant of 
service connection was effectuated for urticaria, rated 10 
percent, Diagnostic Code 7118.  At that time, there was no 
diagnosis of IA, nor did the Board find any disability beyond 
urticaria for which service connection was warranted.  Thus, 
the Board's determination of May 1960 never addressed IA on 
any basis either expressly or by implication.  Given the 
evidence now of record that IA was first recognized in 1978, 
the silence of the Board's 1960 determination as to IA is 
readily understandable.  Moreover, given the additional 
medical evidence now of record, the conclusion that urticaria 
was aggravated in service is now questionable, but that grant 
of service connection is protected.  38 U.S.C.A. § 1159 (West 
1991).  

The evidence most favorable to the veteran's claim consists 
of the reports of Dr. Irwin, and, to a degree, the medical 
texts submitted with those reports.  During 1993, this 
physician contemplated a diagnosis of systemic mastocytosis 
verses idiopathic anaphylaxis as the cause the veteran's 
symptoms.   By May 1994, Dr. Irwin indicated the veteran 
carried a current medical diagnosis of IA, which had a 
variable natural course.  He stated that the clinical 
condition in service was anaphylaxis, and that this condition 
had "persisted intermittently throughout the years."  

In April 1995, Dr. Irwin commented that the first report of 
IA was in 1978.  It was not known whether this was new 
recognition of an old disease or evolution of a new syndrome.  
The physician believed that the veteran had anaphylaxis in 
service and that the condition had persisted intermittently 
over the years.  In May 1998, Dr. Irwin essentially repeated 
this opinion.  

In February 1999, Dr. Irwin stated that the major point of 
contention is whether the veteran was experiencing symptoms 
of urticaria and/or angioedema prior to military service.  
Dr. Irwin's overriding concern was not so much whether the 
veteran was experiencing urticaria or angioedema prior to 
military service but whether "he developed a more global 
disorder which included urticaria and angioedema but also 
(according to military records) 'gastrointestinal symptoms 
which are probably on the same basis as his skin lesions' and 
'manifested by some nausea and occasionally some diarrhea or 
even vomiting'."  Dr. Irwin's review of the records led him 
to conclude that the other global symptoms were not present 
before service and that "the overall constitution of 
symptoms developed subsequent to military service."  

The medical text of record substantiates the diagnosis of IA.  
The text, however, states that if of undetermined etiology, 
hypothesized to be due to the episodic release of bioactive 
mediators from mast cells and basophils.  IA is a diagnosis 
of exclusion, and other diagnoses to be considered included 
systemic mastocytosis, and food or drug-related anaphylaxis.  
The defined clinical manifestations of IA included not only 
generalized urticaria, angioedema, but also life-threatening 
laryngeal edema, severe pharyngeal edema with potential 
airway obstruction, bronchospasm, and hypotension or syncope.  
IA can also produce "associated symptoms" of flushing, 
rhinitis, conjunctivitis and gastrointestinal symptoms of 
abdominal pain, nausea, vomiting, and diarrhea.  The Board 
notes that the article acknowledges that there is no know 
etiology for IA.  It also sets out a rank order of 
manifestations of IA that include urticaria and angioedema, 
but also a number of other manifestations not shown.  The 
gastrointestinal symptoms are listed as "associated" 
manifestations, but not in the group of defined 
manifestations.  

The evidence against the claim is comprised primarily of the 
VA reports and the opinion of the IME.  Dr. Rasberry in 
October 1995 pointed out that the term anaphylaxis means 
acute situational reactional process.  It generally implied 
massive release of histamine into the system for whatever 
reason and with this release of histamine secondary effects, 
which may include urticaria, joint swelling, edema, and what 
is know as angioedema, which is marked swelling in soft 
tissue such as the throat, the mouth, eyes, hands, or feet 
where there is large amounts of fluid collecting in the 
tissue, or it may present as an asthmatic type of process.  
Dr. Rasberry stated that "[a]fter reviewing all of the 
records that Dr. Irwin has in the patient's file that is 
available to me, there is no final diagnosis of idiopathic 
anaphylaxis.  This is his working diagnosis because all of 
his studies at least at this point have either been negative 
or inconclusive."  It was noted that Dr. Irwin's original 
diagnosis was mastocytosis; however, pertinent studies and 
tests did not support that diagnosis.  Further, idiopathic 
"refers to the fact that at this point the actual etiologic 
or causative agent for this condition has not been found."  
Anaphylaxis in and of itself is not a disease process.  It is 
a reactive process and generally had an allergic nature, 
although there are other versions of skin anaphylaxis.  He 
further stated that what the veteran has now and what he had 
in 1955 were the same, but whether they were caused by the 
same reason could not be determined.  The fact that the 
veteran had urticaria in 1955, 1959 and 1960 and again in 
1993 was not unusual for someone prone to urticaria, but 
relating the three episodes to each other was not possible.

In October 1998, the IME responded to question posed by the 
Board that the veteran currently did have anaphylaxis.  As 
there was no apparent cause, the diagnosis of IA was 
appropriate.  Since the record showed that Penicillin may 
have been an aggravating factor, as the veteran had symptoms 
without known exposure to Penicillin, the diagnosis of 
idiopathic anaphylyxia are appropriately chronic idiopathic 
urticaria and angioedema.  He further indicated that he 
believed the condition pre-existed service, and was not 
causatively linked outside the possibility of service 
exposures, such as penicillin and stress, acting as 
"aggravating factors."  He also characterized the exposure 
to penicillin in service with development of hives as a 
"transient aggravating factor to his urticaria and 
angioedema." 

In response to the Board's request for clarification of his 
opinion in light of Dr. Irwin's February 1999 submission, the 
IME again indicated that the veteran initially had IA, 
characterized by urticaria and angioedema, but that this 
condition was present before he entered service and service 
did not result in permanent aggravation of the condition.

The above evidence now supports the conclusion that the 
veteran currently has IA and that, with retrospective 
judgment, this condition was present before and in service.  
Although the service entrance examination is negative for 
this disorder, which is not surprising as it apparently was 
initially identified in 1978, the medical opinions of record 
appear to all concur that the underlying condition, by its 
very nature, and given the acknowledged pre-service 
urticaria, had to have pre-existed service.  In this regard, 
although Dr. Irwin initially was silent or ambiguous as to 
whether the underlying condition was present before service, 
his last communication in February 1999 appears to concede 
the pre-existence of the condition.  Other medical providers 
have pointed out the evidence of pre-service manifestations 
of the underlying condition, specifically as the IME noted in 
the form of urticaria in 1954, and the nature of the 
underlying condition establish it pre-existence beyond 
reasonable dispute.  Given the fact that the history, medical 
principles relating to the basic character, origin and 
development of IA, as well as the medical judgment of record, 
based upon a thorough analysis of all the material facts, 
support the conclusion that it obviously and manifestly pre-
existed service, the statutory and regulatory requirements 
for rebutting the presumption of soundness are fully met.

The next question presented is whether the pre-exiting IA 
underwent a permanent increase in severity in service, 
including specifically the development of a more "global" 
disorder.  In this regard, the Board notes that Dr. Irwin 
believes that the notations in service of gastrointestinal 
symptoms, not shown prior to service, establish the condition 
advanced beyond the manifestations prior to service.  Neither 
Dr. Rasberry nor the IME believed that the evidence showed 
the condition actually underwent aggravation.  Dr. Rasberry 
pointed out that the presence of urticaria in 1955, 1959 and 
1960 and again in 1993 was not unusual for someone prone to 
urticaria, but relating the three episodes to each other was 
not possible.  He thus challenged the conclusion that 
episodes of urticaria in 1955 and again in 1959 and 1960 were 
related.  

In October 1998, the IME characterized the condition as pre-
existing service, and found that it was not causatively 
linked to service, outside the possibility of service 
exposures, such as penicillin and stress, acting as 
"aggravating factors."  He also characterized the exposure 
to penicillin in service with development of hives as a 
"transient aggravating factor to his urticaria and 
angioedema."  (Emphasis added.)  The Board finds that this 
statement read in whole, indicates the IME found that the 
manifestations in service did not represent a permanent 
increase in the underlying disability beyond any natural 
progress.  That is precisely what the IME repeated as his 
opinion when he stated in 1999 that he did not believe "the 
service resulted in a permanent aggravation of [the 
veteran's] condition."

As the record now stands, Dr. Irwin's opinion as to 
aggravation stands contradicted by both Dr. Rasberry and the 
IME.  While the Board finds that all three opinions are 
entitled to substantial probative weight, as the record now 
stands, there are now two opinions firmly against the claim 
and only one in favor.  The medical text does not tip the 
balance, as it is not so specific to the facts of this case 
as to equal the medical opinions directly on the record.  It 
is also ambiguous as to whether it really provides support to 
Dr. Irwin as opposed to Dr. Rasberry and the IME.  Since the 
weight of the most probative evidence is against the claim, 
the benefit of the doubt doctrine is not for application.


ORDER

Service connection for IA is denied.


REMAND

The Board notes that the service connected urticaria is rated 
under Diagnostic Code 7118, angioneurotic edema.  The 
designation of the service-connected disorder does not 
reflect edema as a service-connected disability.  The last 
official physical examination of the veteran's skin was in 
December 1994, and he has since been followed at a VA allergy 
clinic.  It does not appear that the urticaria has been 
considered under a rating code for skin, which could also 
account for any systemic and/or nervous manifestations, if 
exhibited.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  All records of private or VA medical 
treatment for the veteran, from October 
1995 to the present, should be secured 
with the help of the veteran.

3.  The veteran should be provided 
examination by an appropriate specialist 
to determine the extent and status of the 
service-connected urticaria and edema.  
All necessary special studies and tests 
are to be accomplished.  If 
dermatographism is exhibited, the 
examiner should provide an opinion as to 
whether this would be considered 
disfigurement.  A complete rationale for 
any opinion expressed must be provided.

4.  Following the above, the service-
connected urticaria should be considered 
under Diagnostic Codes 7899, as well as 
7118.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

